Citation Nr: 0839929	
Decision Date: 11/20/08    Archive Date: 11/25/08

DOCKET NO.  05-25 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel




INTRODUCTION


The veteran served on active duty from February 1977 to 
April 1980.   

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, that increased the veteran's disability 
rating for hearing loss to a 10 percent rating.  Since the RO 
did not assign the maximum disability rating possible, the 
appeal for a higher evaluation remains before the Board.  AB 
v. Brown, 6 Vet. App. 35 (1993).  

In July 2006, the Board granted the veteran's motion of good 
cause to accept additional evidence beyond the 90-day period 
that followed certification of the appeal to the Board.  See 
38 C.F.R. § 20.1304(b)(1) (subsequent to 90-day period 
following certification of the appeal to the Board during 
which the veteran may submit additional evidence, the Board 
shall not accept additional evidence except when the veteran 
demonstrates good cause for the delay).  The veteran 
submitted additional evidence with a statement by his 
representative that the veteran waived his right to have the 
RO consider that evidence initially.  See 38 C.F.R. § 20.1304 
(pertinent evidence received by the Board that was not 
considered by the agency of original jurisdiction must be 
referred for its initial consideration unless that procedural 
right is waived by the veteran or his representative).  The 
Board has accepted and considered that evidence in reaching 
its decision. 


FINDING OF FACT

The veteran's bilateral hearing loss is manifested by speech 
recognition of 80 percent in the right ear and 76 percent in 
the left ear and an average pure tone threshold loss of 49 
decibels in the right ear and 56 decibels in the left ear.   




CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for the 
veteran's bilateral hearing loss disability are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1, 4.2, 4.3, 4.85 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Increased rating for hearing loss

A.  The application of the hearing test data to the tables in 
VA regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (38 C.F.R., Part 4), 
which represents the average impairment in earning capacity 
resulting from injuries incurred in military service and the 
residual conditions in civil occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.  Generally, an evaluation 
of the extent of impairment requires consideration of the 
whole recorded history (38 C.F.R. §§ 4.1, 4.2), but when, as 
here, service connection has been in effect for a few years, 
the primary concern for the Board is the current level of 
disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
And the relevant temporal focus for adjudicating an increased 
rating claim is on the evidence establishing the state of the 
disability from the time period one year before the claim was 
filed until a final decision is issued.  Hart v. Mansfield, 
21 Vet. App. 505, 509-510 (2007).  Thus, staged ratings may 
be assigned if the severity of the disability changes during 
the relevant rating period.  Here, since the required tests 
were given only once (at the September 2004 audio 
compensation and pension (C&P) examination) during the rating 
period, staged ratings are not warranted.  

A disability rating for hearing impairment (Diagnostic Code 
6100) is determined by applying objective data from audiology 
tests to ratings tables published in the regulations.  
Pursuant to 38 C.F.R. § 4.85, that data must be the results 
from a Maryland CNC controlled speech discrimination test and 
a puretone audiometer test.  Those results for each ear are 
applied against the tables set forth in the regulations to 
determine the correct hearing impairment disability rating.  
See 38 U.S.C.A. § 1155 (authorizing the Secretary to create 
schedules for disability ratings based on the average 
impairments of earning capacity); 38 C.F.R. § 4.85(a) 
(establishing which tests are required for hearing impairment 
examinations).  

The veteran was given the required tests in September 2004 
with the following results:  



Right 
Ear
Left 
Ear
Maryland CNC 
Controlled Speech 
Discrimination Test


80

76




Audiometric Test 
(measured in decibels)
1000 
HERTZ
30
30

2000 
HERTZ
25
30

3000 
HERTZ
60
65

4000 
HERTZ
80
100





Average 
Score
49
56











Using Table VI of 38 C.F.R. § 4.85, with respect to the 
veteran's right ear, the score for his speech discrimination 
test (80%) and the average score for his audiometric test 
(49) intersect to yield the hearing acuity "numeric 
designation" of Roman numeral III.  Similarly, the test 
scores for his left ear (speech discrimination of 76% and 
average audiometric score of 56) intersect to yield a hearing 
acuity "numeric designation" of Roman numeral IV.  Those 
Roman numerals are then applied to Table VII in 38 C.F.R. § 
4.85, which sets forth the percentage evaluation for hearing 
impairment under Diagnostic Code 6100.  Using Roman numeral 
III for the better ear and Roman numeral IV for the poorer 
ear, the result is a 10 percent disability rating.  Since a 
10 percent disability rating is already assigned to the 
veteran's hearing loss disability, no increased rating is 
warranted.  




B.  The veteran's arguments  

The results of hearing tests conducted by a private provider 
were submitted by the veteran.  As noted previously, however, 
disability ratings must be determined by using data that was 
obtained from only the following two tests conducted by an 
audiologist licensed by the state: a puretone audiometry test 
and a Maryland CNC controlled speech discrimination test.  
38 C.F.R. § 4.85(a) (an examination for hearing impairment 
for VA purposes must be conducted by a state-licensed 
audiologist and must include a controlled speech 
discrimination tests (Maryland CNC) and a puretone audiometry 
test).  There is nothing in the record to show that the data 
from the private provider meets those requirements.  Thus, 
that data can not be used in determining the veteran's 
disability rating.  

The veteran also argues that it is clear that his hearing has 
worsened over the years.  The Board notes that previously he 
was assigned a zero percent rating; but in December 2004, the 
RO assigned a 10 percent rating, effective from August 2004.   
That rating action by the RO does reflect that the veteran's 
hearing loss disability worsened because a higher rating was 
assigned.  But because the objective data from the tests 
required by the regulations does not yield a higher 
disability rating when applied against the required tables 
set forth in the VA regulations, a rating higher than 
10 percent is not possible.  

In his substantive appeal, the veteran argued that because he 
was exposed to extraordinary acoustic trauma during service, 
a rating higher than 10 percent is warranted.  But the rating 
is assigned based on objective evidence of the current 
severity of the disability, not the intensity of the event 
that caused it, because the rating is intended to reflect the 
average impairment in earning capacity in civilian 
occupations that results from the service-connected 
disability. 38 C.F.R. § 4.1.  

Finally, the veteran states that when a thorough review is 
made of all the evidence in the record, he is confident that 
a rating higher than 10 percent will be awarded.  The Board 
has thoroughly reviewed all the evidence.  Unfortunately, 
when the law is applied to that evidence, a rating higher 
than 10 percent is not warranted.    

 C.  Other rating considerations

The veteran's representative urges the application of the 
benefit-of-the-doubt doctrine.  See 38 U.S.C.A. § 5107(b) 
(when there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant); 38 C.F.R. §§ 3.102 
(same), 4.3 (when after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability, such doubt shall be 
resolved in favor of the claimant).  But reasonable doubt 
does not exist concerning the objective data of the hearing 
tests.  When that data is applied against the tables in the 
regulations, the resulting disability rating is 
incontrovertible.  By applying the required data against the 
required tables, a 10 percent rating is appropriate and no 
increase is warranted.  

Nor is extraschedular consideration under the provisions of 
38 C.F.R. § 3.321(b)(1) appropriate in this case.  In 
determining whether extraschedular consideration is 
warranted, the threshold determination is whether the 
disability picture presented in the record is adequately 
contemplated by the rating schedule.  Thun v. Peake, 22 Vet. 
App. 111, 118 (2008).  Here, the veteran appeared for his VA 
hearing tests and usable data about his hearing acuity was 
obtained.  Thus, the veteran's hearing loss is measurable, as 
contemplated by the rating schedule.  

But the record also contains additional evidence about the 
veteran's hearing ability.  The veteran's wife stated that 
she has noticed the veteran's hearing getting worse over the 
19 years they have been married.  May 2005 Lay Statement by 
Veteran's Wife.  In particular, she reported that in the past 
when his hearing aids were not in, he would miss just a few 
things said to him, but now he misses 75 to 80 percent of 
what is said to him if he is not wearing his hearing aids.  
She also pointed out that when he is not wearing his hearing 
aids that his speech is becoming more slurred and he mumbles.  
May 2005 Lay Statement by Veteran's Wife.  Lay evidence can 
be provided by a person who has no specialized education, 
training, or experience, but who knows the facts or 
circumstances and conveys those matters that can be observed 
and described by a lay person.  38 C.F.R. § 3.159(a)(2).  The 
veteran's wife is competent to provide such lay evidence.  
And her evidence is credible because her observations do not 
reflect extraordinary circumstances for a person with a 
compensable bilateral hearing loss disability.  

The veteran highlights a statement of his physician in a 
June 2006 report-namely, that with respect to his 
sensorineural hearing loss, the veteran's prognosis is that 
there was no chance of improvement.  June 2006 Report by 
Dr. Goldberg.  But that prognosis does not indicate in any 
way that the veteran's hearing loss disability is manifest in 
an extraordinary way.  

Since the veteran's disability picture is not extraordinary 
and was adequately contemplated by the rating schedule, no 
referral to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether 
the veteran's disability picture requires the assignment of 
an extraschedular rating is warranted.  Thun, 22 Vet. App. at 
118 (once the Board determined that the claimant's disability 
picture was not characterized as an unusual one, it did not 
err in concluding that he was not entitled to referral for an 
extraschedular rating).   

II.  Duties to notify and to assist 

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159.  VA 
must notify the claimant (and his or her representative, if 
any) of any information and evidence not of record: (1) that 
is necessary to substantiate the claim; (2) that VA will seek 
to provide; and (3)  that the claimant is expected to 
provide.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).    

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37, 43 (2008).  If the Diagnostic Code 
under which the claimant is rated contains criteria necessary 
for entitlement to a higher disability rating that would not 
be satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
VA must provide at least general notice of that requirement 
to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation-e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  
Vazquez-Flores, 22 Vet. App. at 43-44. 

The RO's August 2004 letter describing the evidence needed to 
support the veteran's claim was timely mailed before the 
December 2004 rating decision.  It identified what evidence 
VA was collecting, requested the veteran to send in 
particular documents and information, identified what 
evidence might be helpful in establishing his claim, and it 
notified the veteran that he needed to submit evidence that 
showed that the veteran's hearing loss disability had gotten 
worse.  That letter did not provide the veteran with a copy 
of the rating criteria used in evaluating hearing loss cases.  
Although the veteran has not raised any notice issues, the 
failure to provide complete, timely notice to the veteran 
raises a presumption of prejudice, so that VA has the burden 
to establish that the veteran was not, in fact, prejudiced by 
the inadequate notice.  Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  

Another notice letter was sent to the veteran in May 2005 
that summarized the status of the veteran's appeal and 
detailed the kinds of evidence that would be helpful in 
substantiating his claim, such as recent medical evidence and 
test results, as well as lay statements by people who could 
describe in what manner his disability had become worse.  

The actions of the veteran and his representative reflect 
that he had actual knowledge of the kind of evidence that was 
needed to substantiate his increased rating claim.  With his 
claim, he attached the recent audiology test results from his 
private provider.  And during the pendency of the claim, he 
submitted his wife's lay statement about his condition.  She 
not only pointed out how his disability had become worse, she 
addressed its impact on his daily life.  In a May 2005 
letter, he pointed out the changing puretone audiometry 
results to make the argument that they reflected a worsening 
of his condition since March 2001.  He submitted a 2006 
hearing test from his private provider, as well as that 
doctor's report on his condition.  And since the Board had 
issued a decision that had reviewed his disability rating 
just three months before he filed the claim in this appeal, 
it is not surprising that his actions reflected actual 
knowledge of what was required.  Since this veteran had 
actual knowledge of what evidence was needed and provided 
such evidence, he had a meaningful opportunity to participate 
in the adjudication process.  Cf., Overton v. Nicholson, 20 
Vet. App. 427, 439-444 (2006) (failure to provide timely 
notice is harmless if the claimant had a meaningful 
opportunity to participate in the processing of the claim).  

In any event, the evaluation of a hearing loss disability is 
uniquely founded on the objective data from certain tests 
required by VA regulations.  That evidence was obtained when 
VA conducted a C&P audio examination.  So while VA should 
have explained the process of evaluating a disability, the 
very evidence that was needed for the evaluation was obtained 
and considered.  Thus, the veteran was not prejudiced by VA's 
failure to send him timely, complete notice.  

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA met its duty to assist the veteran by 
retrieving his claims folder (that contained his service 
treatment records), by obtaining his VA treatment records 
with respect to his hearing loss disability, and by 
conducting a C&P audio examination.  The veteran identified 
private medical records for VA to obtain and the RO requested 
those records and notified the veteran that the records had 
been requested.  In response to that notice, the veteran 
obtained those records himself and submitted them to the RO.  
Since there are no outstanding requests for assistance, the 
Board finds that the duty to assist the veteran was 
fulfilled.   


ORDER

A disability rating in excess of 10 percent for bilateral 
hearing loss is denied. 



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


